BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
It is undisputed that the appellant was driving a truck upon a public highway at the time and place alleged.
Officers Gordon and Waldrup, who saw appellant immediately after he had stopped his truck, and Officer Findt, who later saw him at the police station, testified that they observed appellant’s actions and conduct and smelled the odor of alcohol on his breath and expressed the opinion that he was intoxicated.
Appellant, testifying in his own behalf, admitted that he drank some vodka which he stated a hitch-hiker gave him shortly before the officers stopped him. He denied that he was intoxi*572cated and further testified that his unsteady condition when the officers stopped him was due to a former leg injury. He called several witnesses whose testimony corroborated his as to the leg injury and who also testified that his general reputation for being a peaceful and law-abiding citizen was good.
The jury resolved the issue of appellant’s intoxication against him and the evidence is sufficient to support its verdict.
No formal bills of exception appear in the record.
The informal bills have been carefully considered and they do not reflect error.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.